| Case 1:18-cr-00509-GBD Document 569 Filed 05/05/20 Page 1 of 1

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
jr eee eee ke Be eB ew ee ee eB ee eee et xX
UNITED STATES OF AMERICA, ;
Plaintiff, :
-against- :
: ORDER
DIYORA ASHIROVA, :
. 18 Crim. 509-1 (GBD)
Defendant. :
wee eee eee ee eee ee ee ee eee eee eee x

GEORGE B. DANIELS, District Judge:

The May 28, 2020 sentencing is adjourned to August 13, 2020 at 10:00 a.m.

Dated: May 5, 2020
New York, New York
SO ORDERED.

Piping 6b wy rds

ORGET DANIELS
ITE ATES DISTRICT JUDGE

 

 
